1
                                                           JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD LEIDER,                         Case No. 2:18-cv-07336-CBM (MAA)
12                      Plaintiff,
13                                           JUDGMENT
            v.
14
     GEOFF DEAN, et al.
15
                        Defendants.
16
17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the First Amended Complaint and entire action are
20   dismissed without prejudice.
21
22
23   DATED: 4/4/19
                                              CONSUELO B. MARSHALL
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
